                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION


ROBERT WILLIS MCKINNEY,                                                                      Plaintiff,

v.                                                              Civil Action No. 3:17-cv-P543-DJH

KENTUCKY DEPT. OF CORRECTIONS et al.,                                                    Defendants.

                                             * * * * *

                                  MEMORANDUM OPINION

       Plaintiff Robert Willis McKinney initiated this pro se 42 U.S.C. § 1983 action. On

January 29, 2018, the Court entered an Order directing Plaintiff to file a response to the motion

to dismiss within 21 days of entry of the Order (Docket No. 27). However, the mailing was

returned as undeliverable by the United States Postal Service (DN 29).

       Upon filing the instant action, Plaintiff assumed the responsibility of keeping this Court

advised of his current address and to actively litigate his claims. See LR 5.2(e) (“All pro se

litigants must provide written notice of a change of residential address . . . to the Clerk and to the

opposing party or the opposing party’s counsel. Failure to notify the Clerk of an address change

may result in the dismissal of the litigant’s case or other appropriate sanctions.”). The Order

Regarding Service and Scheduling Order warned Plaintiff that failure to notify the Clerk of Court

of any address change may result in dismissal of this case (DN 9). Rule 41(b) of the Federal

Rules of Civil Procedure authorizes the involuntary dismissal of an action if a plaintiff fails to

prosecute or to comply with an order of the court. See Jourdan v. Jabe, 951 F.2d 108, 109 (6th

Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the district court to enter a sua sponte

order of dismissal.”).
        Although federal courts afford pro se litigants some leniency on matters that require legal

sophistication, such as formal pleading rules, the same policy does not support leniency from

court deadlines and other procedures readily understood by laypersons, particularly where there

is a pattern of delay or failure to pursue a case. Id. at 110. “Further, the United States Supreme

Court has recognized that courts have an inherent power to manage their own affairs and may

dismiss a case sua sponte for lack of prosecution.” Lyons-Bey v. Pennell, 93 F. App’x 732, 733

(6th Cir. 2004) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)).

        Plaintiff apparently no longer resides at his address of record, and he has not advised the

Court of a current address. Therefore, neither notices from this Court nor filings by Defendants

in this action can be served on Plaintiff. Because Plaintiff has failed to comply with this Court’s

Local Rules and its prior Order by failing to provide written notice of a change of address, the

Court concludes that this case must be dismissed for lack of prosecution. See, e.g., White v. City

of Grand Rapids, 34 F. App’x 210, 211 (6th Cir. 2002) (“[Plaintiff’s] complaint was subject to

dismissal for want of prosecution because he failed to keep the district court apprised of his

current address.”).

        The Court will enter a separate Order consistent with this Memorandum Opinion.

Date:   March 20, 2019




                                                        David J. Hale, Judge
                                                     United States District Court
cc:     Plaintiff, pro se
        Counsel of record
4415.010




                                                 2
